Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel non-elected claims 11-22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1 and 23 as recited below as a whole.


Claim 1. A semiconductor device package assembly, comprising: a base component having a front side and a back side, the base component having a first metallization structure at the front side, and the first metallization structure being exposed in a contacting area at the front side; a stack of semiconductor device die, each semiconductor device die having a first side, a second side with a recess, and a second metallization structure having a contact pad at the first side and a contacting region exposed in the recess at the second side; and metal bumps at least partially positioned in the recesses at the second sides of the semiconductor device die, wherein the metal bumps are electrically coupled to the contact pads of a second metallization structure of one semiconductor device assembly and a contacting region of an adjacent semiconductor device assembly, and wherein additional metal bumps are 

Claim 23. A semiconductor device stacked die assembly, comprising: a first semiconductor device die having a front side and a back side, the semiconductor device die having a first metallization structure at the front side, the first metallization structure being exposed from the back side via a first recess; a second semiconductor device die having a first side and a second side, the semiconductor device die having a second metallization structure at the first side, -5- 154609678.1Application No. 16/774,900Attorney Docket No. 010829-9419.US00 Client Reference No. 2019-0169.00/US the second metallization structure being exposed from the second side via a second recess, the second recess being aligned with the first recess; and a metal bump at least partially positioned in the first recess and electrically coupled to the second metallization structure and the first metallization structure wherein the first semiconductor device die is stacked directly on the second semiconductor device die and the first and second semiconductor device die are electrically coupled to each other without through-silicon vias.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814


/LONG PHAM/Primary Examiner, Art Unit 2814